Citation Nr: 1310517	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  07-27 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for the service-connected posttraumatic pelvis and chip deformity causing 1 inch shortening of the left lower extremity. 

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected tilting of pelvic girdle, previous fracture deformity, of symphsis pubis with osteoarthritis of the left hip. 

3.  Entitlement to an increased rating in excess of 10 percent for the service-connected osteoarthritis of the right hip. 

4.  Entitlement to an increased rating for the service-connected degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing at L1-L2, L2-L3, and L4-L5, rated as 20 percent from April 18, 2005, to February 26, 2009, and 40 percent since February 27, 2009. 




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran currently resides in Germany. 

By way of history, a December 1991 rating decision granted the Veteran service connection for posttraumatic pelvis and chip deformity with secondary spine changes with a one inch shortening of the left lower extremity and assigned a noncompensable rating effective August 29, 1990.  In April 2005 the Veteran filed a claim for an increased rating for his service-connected disability.  The January 2006 rating decision separated the Veteran's service-connected disability into two service-connected disabilities (service-connected tilting of pelvic girdle, previous fracture deformity, of symphsis pubis with osteoarthritis of the hips and 3 centimeter shortening of the left lower extremity and service-connected degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing at L1-L2, L2-L3, and L4-L5) and assigned separate 10 percent disability ratings effective April 18, 2005.  The Veteran filed a Notice of Disagreement (NOD) in January 2007 on the January 2006 rating decision.  

In the August 2007 Statement of the Case (SOC) and August 2007 Decision Review Officer (DRO) decision the RO separated the Veteran's service-connected disabilities into four separate disabilities: service-connected posttraumatic pelvis and chip deformity causing 1 inch shortening of the left lower extremity; service-connected tilting of pelvic girdle, previous fracture deformity, of symphsis pubis with osteoarthritis of the left hip; service-connected osteoarthritis of the right hip; and service-connected degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing.  The August 2007 DRO decision assigned a 10 percent disability rating for the service-connected osteoarthritis of the right hip effective April 18, 2005, and a 20 percent disability rating for the service-connected degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing at L1-L2, L2-L3, and L4-L5 effective April 18, 2005.  

Also during the pendency of the appeal, a July 2009 DRO rating decision granted the Veteran an increased rating of 40 percent for the service-connected degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing at L1-L2, L2-L3, and L4-L5 effective February 27, 2009.  Inasmuch as a higher rating is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that an October 2007 rating decision denied the Veteran entitlement to service connection for a bilateral knee condition.  The Veteran filed an NOD in April 2008 and an SOC was issued in November 2012.  However, the Veteran has not filed a VA-9 Substantive Appeal thus, the issue is not before the Board. 
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Board finds that the Veteran should be afforded a contemporaneous VA examination so as to determine the current nature and severity of his service-connected disabilities (posttraumatic pelvis and chip deformity causing 1 inch shortening of the left lower extremity; tilting of pelvic girdle, previous fracture deformity, of symphsis pubis with osteoarthritis of the left hip; osteoarthritis of the right hip; and degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing).  In this regard, the Board notes that the Veteran was last examined in February 2009 (over four years ago); since the Veteran lives in Germany his VA examinations have been done on a contract basis.  While the mere passage of time is not a basis for requiring a new examination, the Board finds that, the Veteran's April 2012 statement suggests a possible material change in the service-connected disabilities since February 2009; thus, the Veteran should be afforded another VA examination so as to determine the current nature and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In addition, there are no treatment records associated with the Veteran's claims since 2007.  The Veteran was receiving private treatment in Germany and according to his April 2012 statement he has begun receiving treatment at U.S. Army Landsthul Medical Center.  Thus, the RO should contact the Veteran to take the appropriate steps to request any outstanding pertinent treatment records.      

Accordingly, the case is REMANDED for the following action:

1.   Obtain all recent treatment records from U.S. Army Landsthul Medical Center and any private treatment records pertaining to the Veteran's service-connected disabilities of (posttraumatic pelvis and chip deformity causing 1 inch shortening of the left lower extremity; tilting of pelvic girdle, previous fracture deformity, of symphsis pubis with osteoarthritis of the left hip; osteoarthritis of the right hip; and degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing).  In regard to private records, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  In regard to federal records, as many requests as are necessary to obtain the relevant records should be made unless the records sought do not exist or further efforts to obtain those records would be futile.  If the records cannot be obtained, issue a formal determination which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  The Veteran should be afforded appropriate VA examinations to determine the current nature and severity of his service-connected disabilities of posttraumatic pelvis and chip deformity causing 1 inch shortening of the left lower extremity; tilting of pelvic girdle, previous fracture deformity, of symphsis pubis with osteoarthritis of the left hip; osteoarthritis of the right hip; and degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected disabilities:

Posttraumatic pelvis and chip deformity causing 1 inch shortening of the left lower extremity

A) The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's service-connected posttraumatic pelvis and chip deformity causing 1 inch shortening of the left lower extremity.

B) The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

In particular, the examiner should identify the current level of bone shortening. 


Tilting of pelvic girdle, previous fracture deformity, of symphsis pubis with osteoarthritis of the left hip

A) The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's service-connected tilting of pelvic girdle, previous fracture deformity, of symphsis pubis with osteoarthritis of the left hip.

B) The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

In particular, the examiner should identify the range of motion of the Veteran's left hip and thigh in degrees.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.


      Osteoarthritis of the right hip
      
A) The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's service-connected osteoarthritis of the right hip.

B) The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

In particular, the examiner should identify the range of motion of the Veteran's right hip and thigh in degrees.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.
      

Degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing:

A) The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing at L1-L2, L2-L3, and L4-L5.

B) The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

In particular, the examiner should identify the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  

The examiner should identify the nature and severity of any neurological manifestations of the disability.

The examiner should also state the frequency and duration of any incapacitating episodes.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.


Lastly, the examiner should also specifically address the impact all disabilities have on the Veteran's employability. 

 All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



